In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: November 28, 2017

* * * * * * * * * * * *                               *
LINDA BAKER, as the court-appointed                   *
guardian and conservator for                          *
JAMES BAKER,                                          *
                                                      *
                  Petitioner,                         *        No. 17-1085V
                                                      *
v.                                                    *        Special Master Gowen
                                                      *
SECRETARY OF HEALTH                                   *        Dismissal; Order Concluding Proceedings
AND HUMAN SERVICES,                                   *        Under Vaccine Rule 21(a); Influenza (“Flu”)
                                                      *        Vaccination; Prurigo Nodularis.
                  Respondent.                         *
*    * *     *    * * * *           *   *    *   *    *

Mark Sadaka, Mark T. Sadaka LLC, Englewood, NJ, for petitioner.
Daniel Principato, United States Department of Justice, Washington, DC for respondent.

                              ORDER CONCLUDING PROCEEDINGS1

       On August 9, 2017, Linda Baker (“petitioner”), as the court-appointed guardian and
conservator for James Baker, filed a petition for compensation in the National Vaccine Injury
Compensation Program.2 Petitioner alleges that as a result of an influenza (“flu”) vaccination
received on October 16, 2014, James Baker developed prurigo nodularis. Petition (ECF No. 1).
On November 22, 2017, petitioner filed a notice of voluntary dismissal pursuant to Vaccine Rule
21(a). Notice (ECF No. 10).




1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this order concluding
proceedings contains a reasoned explanation for the action in this case, I intend to post it on the website of the
United States Court of Federal Claims. The court’s website is at
http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the order is posted on the court’s website, each party has
14 days to file a motion requesting redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b). “An objecting party must provide the court with a proposed redacted version of the decision.” Id. If neither
party files a motion for redaction within 14 days, the order will be posted on the court’s website without any
changes. Id.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-10 et seq.
(hereinafter “Vaccine Act” or “the Act”). Hereafter, individual section references will be to 42 U.S.C. § 300aa of the
Act.

                                                          1
         I.    DISCUSSION

        Under Vaccine Rule 21(a)(1)(A), petitioner may voluntarily dismiss the petition without
order of the special master or the court by filing a notice of dismissal at any time before service
of respondent’s report.

       Under Vaccine Rule 21(a)(3), the result of this voluntary dismissal is an Order
Concluding Proceedings. No judgment will enter pursuant to Vaccine Rule 11, for purposes of
42 U.S.C. § 300aa-21(a).

        II.    CONCLUSION

        This petition is DISMISSED without prejudice. The Clerk of the Court is instructed
that judgment shall not enter, pursuant to 42 U.S.C. § 300aa-21(a). The Clerk of the Court is
directed to remove this case from my docket.

       IT IS SO ORDERED.
                                                             s/ Thomas L. Gowen
                                                             Thomas L. Gowen
                                                             Special Master




                                                 2